Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


ALLOWANCE
This office action is in response to RCE filed on 2/9/2021.
Claims 1, 5, 7, 8, 12, 16 are allowed. Claim(s) 1, 8, 12, 16 is/are independent claims. Claim(s) 1, 2-4, 6, 9-11, 13-15 is/are canceled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Shane Percival (Reg. No. 61597) on 3/23/2021.
The application has been amended as follows: 

In the specification, please amend paragraph [0004] to read:

[0004] In order to reduce the time and long-term cost associated with creating such financial documents, along with other documents requiring specific data types and XBRL® is a registered trademark of XBRL International, Inc., located at 100 Walnut Avenue, Suite 103, Clark, NJ 07066. Highly-stylized reports may be published from this editor and/or document using, for example, an XML Professional Publisher (“XPP”) publishing system. Example reports may comprise Portable Document Format (“PDF”) documents, Electronic Data Gathering, Analysis, and Retrieval system (“EDGAR”) HTML and/or XBRL filing SEC documents, among other formats.


In the Claims: 

1. (Currently Amended) A structured document creation system comprising,
one or more hardware processors configured by machine-readable instructions, a central processing unit, and one or more of a memory device and one or more storage devices;
one or more first files, wherein the one or more first files comprise,
a first file format, and
eXtensible Business Reporting Language (XBRL) format and the one or more first file attributes comprises XBRL data, and wherein the one or more first files comprise financial reporting information, the financial reporting information in the first file format comprises tagged financial reporting information;
a structured document creation portion, wherein, the structured document creation portion comprises,
a plurality of first documents in a second file format, wherein the second file format comprises a Darwin Information Typing Architecture (DITA) format, the DITA format comprising a DITA topic,
a plurality of rules relating to the second file format and the first file format, wherein the plurality of rules comprise XBRL roles, and wherein the XBRL roles enable formatting of the XBRL data within the DITA topic,
an output comprising one or more second files, wherein,
the one or more second files,
comprise the second file format,
a financial reporting document, wherein the financial reporting document comprises a financial reporting document format, and
a Globally Unique Identifier (GUID), wherein the GUID is mapped to the one or more first file attributes,
are dependent upon,
the plurality of first documents, and
the plurality of rules, and
and wherein the GUID enables use of the first file attributes in the second file and the output, and wherein the one or more first file attributes are displayed in the one or more second files.

2. (Canceled)

3. (Canceled)

4. (Canceled)

5. (Previously Presented) The structured document creation system of claim 1 wherein the one or more storage devices save the,
one or more first files;
plurality of first documents;
plurality of rules; and
the one or more second files.

6. (Canceled)

7. (Original) The structured document creation system of claim 5 wherein,
the one or more first files comprise,

a later first file, the later first file comprising one or more later first file attributes;
the later first file and the one or more later first file attributes relate to a second reporting period, the second reporting period comprising a reporting period after the first reporting period;
the one or more second files comprise,
an original second file, the original second file relating to the first reporting period, and
an additional second file, the additional second file,
relating to the second reporting period, and
comprising a second file output; and
the second file output comprises,
the one or more first file attributes received directly from the one or more first files, and
the one or more later first file attributes received directly from the one or more later first files.

8. (Currently Amended) A method of creating a structured document comprising,
receiving one or more first files, wherein the one or more first files comprise,

one or more first file attributes, wherein the first file format comprises an eXtensible Business Reporting Language (XBRL) format and the one or more first file attributes comprises XBRL data;
creating a first document in a second file format wherein, the second file format comprises a Darwin Information Typing Architecture (DITA) format, the DITA format comprising a DITA topic;
applying one or more pre-defined rules to the first document, wherein the one or more pre-defined rules modify a structure of the first document, and wherein the one or more pre-defined rules comprise XBRL roles, and wherein the XBRL roles enable formatting of the XBRL data within the DITA topic;
using the modified structure of the first document to create a second file in the second file format, wherein, using the modified structure of the first document to create a second file in the second file format comprises inserting a Globally Unique Identifier (GUID) into the second file, and wherein the GUID is mapped to the one or more first file attributes,
using a component content management system to process the DITA topic after inserting the GUID into the second file, wherein,
the second file receives the one or more first file attributes directly from the one or more first files,
the component content management system uses the GUID to reference the one or more first file attributes in the second file,
the second file displays the one or more first file attributes, and


9. (Canceled)

10. (Canceled)

11. (Canceled)

12. (Currently Amended) A non-transitory, tangible computer readable storage medium, encoded with processor readable instructions to perform a method for creating a structured document, the method comprising:
receiving one or more first files, wherein the one or more first files comprise,
a first file format, and
one or more first file attributes, wherein the first file format comprises an eXtensible Business Reporting Language (XBRL) format and the one or more first file attributes comprises XBRL data;
creating a first document in a second file format wherein, the second file format comprises a Darwin Information Typing Architecture (DITA) format, the DITA format comprising a DITA topic;
applying one or more pre-defined rules to the first document, wherein the one or more pre-defined rules modify a structure of the first document, and wherein the one or more pre-defined rules comprises XBRL roles, and wherein the XBRL roles enable formatting of the XBRL data within the DITA topic;
wherein, using the modified structure of the first document to create a second file in the second file format comprises inserting a Globally Unique Identifier (GUID) into the second file, and wherein the GUID is mapped to the one or more first file attributes,
using a component content management system to process the DITA topic after inserting the GUID into the second file, wherein,
the second file receives the one or more first file attributes directly from the one or more first files,
the component content management system uses the GUID to reference the one or more first file attributes in the second file,
the second file displays the one or more first file attributes, and
the second file comprises a structured document.

13. (Canceled)

14. (Canceled)

15. (Canceled)

16. (Currently Amended) A structured document creation system comprising,

one or more first files, wherein the one or more first files comprise,
a first file format, and
one or more first file attributes, wherein the first file format comprises an eXtensible Business Reporting Language (XBRL) format and the one or more first file attributes comprises XBRL data;
a structured document creation portion, wherein, the structured document creation portion comprises,
a plurality of first documents in a second file format, wherein the second file format comprises a Darwin Information Typing Architecture (DITA) format, the DITA format comprising a DITA topic,
a plurality of rules relating to the second file format and the first file format, wherein the plurality of rules are applied to at one of the first documents to modify a structure of the at least one of the first documents, wherein the plurality of rules comprise XBRL roles, and wherein the XBRL roles enable formatting of the XBRL data within the DITA topic,
an output comprising one or more second files, wherein,
the one or more second files,
comprise the second file format and a Globally Unique Identifier (GUID), wherein the GUID is mapped to the one or more first file attributes,

the plurality of first documents, and
the plurality of rules, and
the output comprises the one or more first file attributes received directly from the one or more first files, and wherein the GUID enables use of the first file attributes in the one or more second files and the output, and wherein the one or more first file attributes are displayed in the one or more second files.


Allowable Subject Matter
Claims 1, 5, 7, 8, 12, 16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
There is not an obvious reason to combine the combination of references cited as prior art that would read on the claims.
The prior art fails to disclose or suggest the combination of limitations recited in each of the independent claims. 

The claims recite eXtensible Business Reporting Language (XBRL). XBRL is trademarked by XBRL international. 
MPEP 2173.05(u) discusses the use of trademarks in claims. The examiner interprets the claims to meet the requirements of 35 U.S.C. 112, second paragraph regarding trademarks in claims. 



Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please See PTO-892: Notice of References Cited.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J SMITH whose telephone number is (571)270-3825.  The examiner can normally be reached on Monday - Friday 11:00 - 7:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SCOTT T BADERMAN can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Benjamin Smith/Examiner, Art Unit 2144                                                                                                                                                                                                        Direct Phone: 571-270-3825
Email: benjamin.smith@uspto.gov


/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144